Citation Nr: 0918118	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-01 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of 
prostate cancer to include voiding dysfunction, currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

A rating decision dated in April 2005, granted service 
connection for residuals of prostate cancer to include 
voiding dysfunction, and assigned an initial evaluation of 20 
percent, effective February 23, 2004.  In May 2005, the 
Veteran filed a notice of disagreement to this action.  In a 
rating decision dated in December 2005, an increased initial 
evaluation of 40 percent for this disorder was granted, 
effective February 23, 2004.  In correspondence to the RO, 
the veteran's representative indicated that the veteran was 
satisfied with the increased initial evaluation to 40 
percent, and based upon this initial increased evaluation, 
requested that his notice of disagreement be withdrawn.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) (holding that 
"where ... the claimant expressly indicates an intent that 
adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor the Board has 
authority to adjudicate those specific claims, absent a 
subsequent request or authorization from the claimant or his 
or her representative").  However, in February 2006, the 
Veteran filed a notice of disagreement to the December 2005 
rating decision.  Accordingly, the current appeal arises from 
the December 2005 rating decision.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to an increased evaluation 
for residuals of prostate cancer to include voiding 
dysfunction, currently evaluated as 40 percent disabling.  

After reviewing the claims folder, the Board concludes that 
additional evidence is necessary in order to comply with VA's 
duty to notify and assist the Veteran.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 2008).

In this regard, at no time during the development of the 
instant claim was the Veteran afforded a VA examination.  The 
Board finds that a remand for the Veteran to undergo a VA 
examination to ascertain the current severity of his service 
connected residuals of prostate cancer to include voiding 
dysfunction is required.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (holding that fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination); see also 38 U.S.C.A. 
§ 5103A(d) (West 2002).  In making this determination, the 
examiner should take into account the fact that aside from 
the Veteran's statements in his notice of disagreement and 
substantive appeal, the only indication that he has to change 
absorbent materials five to six times per day is a single VA 
treatment record dated in February 2006 which noted that the 
claimant reported "5-6 pad[s] per day incontinence when he 
is active."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(finding that in order for any testimony to be probative of 
any fact, the witness must be competent to testify as to the 
facts under consideration).  

Lastly, the Board finds that on remand the Veteran must be 
provided adequate Veterans Claims Assistance Act (2000) 
notice regarding evidence of worsening of his disability and 
the effect on employment and daily life, notice of the 
specific requirements of the diagnostic code to qualify for a 
higher rating, notice of the application of diagnostic codes 
and disability ratings, and notice of the different types of 
competent evidence to show the above in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  The 
Veteran must also be provided notice regarding the assignment 
of disability ratings decision and effective dates in 
accordance with Dingess/Hartman, 19 Vet. App. 473, 486 
(2006).

Therefore, the case is remanded for the following 
actions:

1.  The RO must arrange for the Veteran 
to undergo a VA examination by an 
urologist to determine the current nature 
and severity of his service-connected 
residuals of prostate cancer, to include 
voiding dysfunction.  The entire claims 
file, to include a copy of the remand, 
must be made available to the physician.  
All pertinent symptomatology and findings 
must be reported in detail.  
Specifically, the physician must document 
all objective physiological problems 
found that are residuals of the Veteran's 
service-connected prostate cancer, to 
include renal dysfunction, voiding 
dysfunction, infections, and hypertrophy, 
if any.  Any and all findings concerning 
urine leakage, frequency, or obstructive 
voiding, to include continual urine 
leakage, post surgical urinary diversion, 
urinary incontinence, or stress 
incontinence requiring the use of an 
appliance or the wearing of absorbent 
materials, must be documented.  The 
physician must then provide an opinion as 
to whether the objective findings are 
consistent with the Veteran's subjective 
complaints of having to use absorbent 
materials which must be changed more than 
four times per day.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO must provide the Veteran with 
notice that meets the requirements set 
out in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), to include notice that he 
must provide or request that VA obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the consequent effect on 
employment and daily life; notice of the 
specific requirements of the pertinent 
diagnostic codes; notice of the 
assignment of disability evaluations and 
effective dates; and notice of the types 
of evidence available to establish 
entitlement to an increased evaluation.  
The RO must also provide the Veteran with 
notice as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

4.  Thereafter, the RO must re-adjudicate 
the Veteran's claim on appeal with 
consideration of all of the additional 
evidence received since the November 2006 
statement of the case.  

5.  After the above actions are 
accomplished, if entitlement to an 
increased evaluation for residuals of 
prostate cancer, to include voiding 
dysfunction currently rated as 40 percent 
disabling remains denied, a supplemental 
statement of the case must be issued, and 
the Veteran must be afforded an 
opportunity to respond.  Thereafter, the 
entire appeal must be returned to the 
Board for appellate review. 


No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

 
